internal_revenue_service number info release date cc psi 1-cor-143002-01 date uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish the taxable_year as the effective date for your s_corporation_election in researching the facts of this case we have learned that the atlanta service_center granted relief and updated your account several weeks ago you should have recently received notice of your s_corporation acceptance if not please call the service_center staff at for a copy of your acceptance letter no further action will be taken by our office by way of introduction the irs has a small_business website which provides specific information and various links to useful sites you will find this website at www irs gov smallbiz additionally you can order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable business information from a variety of government agencies non-profit organizations and educational institutions please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
